                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     JOYCE MARIE SIMMONS,                              Case No.18-cv-02193-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER GRANTING
                                                 v.                                        ADMINISTRATIVE MOTION TO FILE
                                  10
                                                                                           UNDER SEAL
                                  11     T. MISCHEL, et al.,
                                                                                           Re: Dkt. No. 31
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Defendants moved to dismiss the complaint or, in the alternative, for summary judgment.

                                  14   Dkt. No. 29. In connection with that motion, defendants filed an administrative motion to seal

                                  15   Attachment 11 of the declaration of Jacquelyn Herrera (“the Herrera declaration”) pursuant to

                                  16   Civil Local Rule 79-5. Dkt. No. 31. Plaintiff Joyce Simmons did not file a response to

                                  17   defendants’ motion to seal.

                                  18          There is a strong presumption in favor of access by the public to judicial records and

                                  19   documents accompanying dispositive motions that can be overcome only by a showing of

                                  20   “compelling reasons supported by specific factual findings.” Kamakana v. City & Cty. of

                                  21   Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (internal quotation marks and citation omitted).

                                  22   However, the presumption does not apply equally to a motion addressing matters that are only

                                  23   “tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d

                                  24   1092, 1101 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct.

                                  25   38 (2016). A litigant seeking to seal documents or information in connection with such a motion

                                  26   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  27   Id. at 1098–99; Kamakana, 447 F.3d at 1179–80.

                                  28          Defendants’ motion to seal concerns matters that are before the Court in connection with
                                   1   their dispositive motion. The material to be sealed is related to the merits of the case, and the

                                   2   Court therefore applies the “compelling reasons” standard. The material sought to be sealed

                                   3   constitutes Ms. Simmons’s medical records, including information not related to the injuries she

                                   4   has asserted in the complaint. The Court finds this to be a compelling reason to seal Attachment

                                   5   11 to the Herrera declaration and therefore grants defendants’ motion.

                                   6          The Court further notes that defendants’ motion to seal did not comply with Civil Local

                                   7   Rule 79-5. Civil Local Rule 79-5(d)(1)(D) requires a movant to file with its administrative motion

                                   8   an unredacted copy of the document sought to be filed under seal. Defendants did not file

                                   9   Attachment 11 on the docket, but rather provided only a physical copy of Attachment 11 to the

                                  10   Court. Defendants are directed to file an unredacted version of Attachment 11 under seal1 in

                                  11   compliance with Civil Local Rule 79-5(d)(1)(D) by October 4, 2019.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: September 27, 2019

                                  14

                                  15
                                                                                                     VIRGINIA K. DEMARCHI
                                  16                                                                 United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    Directions for filing documents under seal are available on the Court’s website at
                                       https://www.cand.uscourts.gov/ecf/underseal.
                                                                                        2
